--------------------------------------------------------------------------------

Exhibit 10.7


ABAXIS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Abaxis, Inc. 2005 Equity Incentive Plan (the “Plan”),
each of which represents the right to receive on the applicable Settlement Date
one (1) Share of Abaxis, Inc., as follows:


Participant:
________________
 
Date of Grant:
________________  
Number of Restricted Stock Units:
________________, subject to adjustment as provided by the Restricted Stock
Units Agreement.
 
Settlement Date:
For each Restricted Stock Unit and any Dividend Equivalent Unit received, except
as set forth below or as otherwise provided by the Restricted Stock Units
Agreement, the first business day in which the Participant is permitted to trade
the securities to be acquired upon settlement of this Award pursuant to the
Abaxis, Inc. Insider Trading Policy that occurs on or after the date on which
such unit becomes a Vested Unit in accordance with the vesting schedule set
forth below.  Notwithstanding the above, the Settlement Date for Vested Units
shall be no later than 2 1/2 months after the later of (i) the end of the
calendar year in which the Vesting Date occurs; or (ii) the end of the Company’s
tax year in which the Vesting Date occurs.
 
Vested Units:
 
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall be determined as follows:



Time Based Vesting
 
 
Vesting Date
No. Units Vesting
One year anniversary of Date of Grant
__% of  Units
Two year anniversary of Date of Grant
__% of Units
Three year anniversary of Date of Grant
__% of Units
Four year anniversary of Date of Grant
__% of Units

 
By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement, both of which are attached to and made a part of this
document.  The Participant acknowledges receipt of copies of the Plan, the
Restricted Stock Units Agreement and the Plan Prospectus and represents that the
Participant has read and is familiar with their provisions.  The Participant
hereby accepts the Award subject to all of the terms and conditions of this
Notice, the Restricted Stock Units Agreement and the Plan.


ABAXIS, INC.
 
PARTICIPANT
 
 
 
 
By:
 
 
 
 
 
 
Signature
Its:
   
 
 
Date

Address:
3240 Whipple Road
 
 
 
Union City, CA 94587
 
Address
   




ATTACHMENTS: 2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement and Plan Prospectus

 
 

--------------------------------------------------------------------------------